DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group I, Species A (claims 1-11, 16) in the reply filed on 03/10/2022 is acknowledged.  The traversal is on the ground(s) that “It is submitted that the claims of the present application would have to be searched in only a limited number of sub-classes, and their searches would overlap due to their common features and overlapping technical subject matter. Moreover, because electronic searching is commonly performed, a search may be made of the relevant subclasses without substantial additional effort. Accordingly, Applicant respectfully traverses the Restriction Requirement and the Election of Species Requirement on the grounds that a search and examination of the entire application would not place a serious burden on the Examiner.”  This is not found persuasive because searching and examining both process (Group I) and apparatus (Group II) along with multiple distinct species certainly create serious burden on the examiner.
The applicants further stated “Moreover, although the Office Action generally refers to mutually exclusive characteristics, the Office Action fails to identify these characteristics and fails to provide “a description of the mutually exclusive characteristics of each species or grouping of species” as required by MPEP 809.02(a). Therefore, for this additional reason, the species election requirement should be withdrawn.”  The examiner disagrees.  In previous office action, the examiner clearly define each species based on applicants Embodiments and paragraph number.  Specifically, the examiner wrote
Species A: Embodiments in Example 1 as disclosed in paragraph [0037], [0064] of the Specification. 
Species B: Embodiments in Example 2 as disclosed in paragraph [0038], [0065] of the Specification. 
Species C: Embodiments in Example 3 as disclosed in paragraph [0039], [0066] of the Specification. 
Species D: Embodiments in Example 4 as disclosed in paragraph [0040], [0067] of the Specification.
Base on the paragraph [number] as disclosed in applicant’s own Specification referred by the examiner, the species can further define as:
Species A: Example 1: the film EF is an organic film.  The process gas is an oxygen-containing gas including oxygen, carbon monoxide or carbon dioxide (paragraph [0037]; [0064]).
Species B: Example 2: the film EF is a low dielectric constant film containing silicon, carbon, oxygen and hydrogen.  The processing gas is an fluorine-containing gas including C4F8 (paragraph [0038], [0065]).
Species C: Example 3: the film EF is a polycrystalline silicon film. The processing gas is an halogen-containing gas including HBr, Cl2 or SF6 (paragraph [0039], [0066]).
Species D: Example 4: the film EF is a silicon nitride film. The processing gas is a hydrofluorocarbon including CH3F (paragraph [0040], [0067]).
	It is clear from the record, each Species A, B, C, D has a unique combination of film EF and process gas that distinct and mutually exclusive from each other as disclosed by applicant’s own Specification.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
3.	In claim 10, the applicants recited “wherein the film is an organic film” (emphasis added).  The examiner interprets the term “organic” means of, relating to, or containing carbon compounds (See evidence via https://www.merriam-webster.com/dictionary/organic ).  Therefore, the phrase “organic film” means a films containing carbon compounds.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Colinjivadi et al. (2021/0242032 A1).
As to claim 1, Colinjivadi discloses a method for etching a film, comprising:
supplying a precursor gas to a substrate provided with the film and including a side wall surface and a bottom surface defining an opening, thereby forming a precursor layer (310) on the substrate; and (Fig 1, Fig 2 step 207; Fig 3, paragraph 0045-0052; 0068-0080; Colinjivadi’s claim 11);
etching the film with a chemical species from plasma formed from a processing gas so as to increase a depth of the opening, and form a protective region from the precursor layer with the chemical species or another chemical species from the plasma (Fig 2, step 203 or 205; paragraph 0037-0043);
wherein a plurality of cycles each includes the supplying precursor gas and the etching the film is executed (Fig 2); and
a temperature of the substrate during execution of the etching the film included in at least one cycle of the plurality of cycles and a temperature of the substrate during execution of the etching the film included in at least one other cycle of the plurality of cycles are set to be different from each other (paragraph 0050).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 2-11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Colinjivadi (US 2021/0242032 A1).
As to claim 2, Colinjivadi discloses the at least one other cycle is executed after the at least one cycle (See Fig 2, paragraph 0050) and the temperature is different between each cycle (paragraph 0050.  As to claim 2, Colinjivadi fails to explicitly disclose the temperature of the substrate during the execution of the etching the film included in the at least one other cycle is set to be higher than the temperature of the substrate during the execution of the etching the film included in the at least one cycle.  However, Colinjivadi clearly disclose the temperature of the substrate during the execution of the etching the film included in the at least one other cycle is set to be different than the temperature of the substrate during the execution of the etching the film included in the at least one cycle (See paragraph 0050).  Colinjivadi further discloses it is possible to set the RF power higher or lower or the duty cycle higher or lower during the at least one cycle than the other cycle.  Since the temperature is different between the at least one other cycle and the at least one cycle, there are only two possibility: (1) the temperature of the at least one other cycle is higher than the temperature of the at least one cycle; (2) the temperature of the at least other one cycle is lower than the temperature of the at least one cycle.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal temperature between different cycle including the temperature of the at least one other cycle is higher than the temperature of the at least one cycle because it has been held that determination of workable range is not inventive.  Further, it would be obvious to try two different choices for the temperature (higher or lower) because Colinjivadi clearly teaches the temperature of the substrate is different between each cycles.
As to claim 3, Colinjivadi discloses wherein the at least one other cycle is executed when etching the film at a position deeper than a position in a depth direction of the film etched in the at least one cycle (Fig 2, Fig 3A-3C).
As to claim 4, Colinjivadi discloses wherein, as the execution of the plurality of cycles proceed, the protective region is expanded in a depth direction of the opening along the side wall surface defining the opening (Fig 2, Fig 3A-3C).
As to claim 5, Colinjivadi discloses the substrate further includes a mask (106 or 306) provided on the film (103 or 303) (Fig 1, Fig 3; paragraph 0037-0039).
As to claim 6, Colinjivadi discloses reducing a thickness of the protective film (310) by plasma etching between at least two cycles of the plurality of cycles (Fig 3A-3C, paragraph 0040, 0049, 0056, 0059).
As to claim 7, Colinjivadi discloses forming the opening in the film before executing the plurality of cycles (See Fig 1, Fig 3A-3C, paragraph 0040).
As to claim 8, , Colinjivadi discloses wherein the plurality of cycles are executed in a decompressed space maintained continuously within a chamber of a single plasma processing apparatus without removing the substrate from the chamber (Fig 4A-4C, Fig 5, paragraph 0056, 0059).
As to claim 9, Colinjivadi discloses wherein the plasma processing apparatus is a capacitively coupled plasma processing apparatus including:
the chamber;
a support including a lower electrode (406), and configured to support the substrate in the chamber;
a gas supply configured to supply the precursor gas and the processing gas into
the chamber (404);
an upper electrode (408) provided above the support;
a first radio-frequency power source configured to supply a first radio- frequency power for generating plasma, to the upper electrode; and	
a second radio-frequency power source configured to supply a second radio- frequency power for drawing ions into the substrate, to the lower electrode (paragraph 0059, 0089, 0101 to 0114, Fig 4A-4C, Fig 5).
As to claim 10, Colinjivadi discloses the film is an organic film (i.e. containing carbon compounds; See paragraph 0034);
the etching species that etches the film includes an oxygen chemical species (paragraph 0059-0062);
the precursor contained in the precursor layer is oxidized by the oxygen chemical species (paragraph 0010, 0055, 0069, 0080-0081, 0098-0099, abstract).
As to claim 11, Colinjivadi discloses the precursor contains silicon or metal (paragraph 0068, 0073-0079).
As to claim 16, Colinjivadi discloses the metal is tungsten (paragraph 0047, 0073-0074).

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713